Case 3:19-cv-00520-DJH-LLK Document 11 Filed 09/06/19 Page 1 of 1 PageID #: 30




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 DEBORAH POLSON,                                                                        Plaintiff,

 v.                                                     Civil Action No. 3:19-cv-520-DJH-LLK

 CIGNA GROUP INSURANCE,                                                              Defendant.

                                           * * * * *

                                            ORDER

        The parties have filed a stipulation of dismissal with prejudice signed by all parties who

have appeared. (Docket No. 10) Accordingly, and the Court being otherwise sufficiently advised,

it is hereby

        ORDERED that this action stands DISMISSED with prejudice pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii) and is STRICKEN from the Court’s active docket.

        September 6, 2019




                                                       David J. Hale, Judge
                                                    United States District Court




                                                1
